DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 to 9, drawn to a system comprising a sensor, a data collector to collect data from the sensor, the data used to determine a user’s sleep parameters, including sleep sounds, a noise source controller to cycle a plurality of external noise sources, and a sleep sound logic to take the data from the sensor, including data obtained when the noise source controller cycles the plurality of external noise sources, and determine the user’s sleep parameters, classified in G10L 21/0208.
II. Claims 10 to 19, drawn to a method comprising detecting a user on a bed, utilizing a motion sensor to collect motion data, periodically cycling off a plurality of controlled external noise sources while collecting the motion data, the cycling removing effect of the controlled external noise sources from the collected data, and analyzing the motion data, and data from the cycling to determine the user’s sleep parameters, including sleep sounds, classified in A61B 5/1115.
 III. Claim 20, drawn to a system comprising a smart bed including a plurality of bed adjustment features, a motion sensor in the smart bed, a data collector to collect data from the motion sensor, the data used to determine a user’s sleep parameters, including sleep sounds, a noise source controller to cycle the bed adjustment features , classified in A47C 21/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Invention I has separate utility that includes a sensor that can be a microphone to collect audio data as described in the Specification ¶[0013] and ¶[0024], but Invention II is directed to a motion sensor to collect motion data.  Additionally, Invention I includes sleep sound logic that takes data from the sensor, but Invention II includes detecting a user on a bed and removing the effect of the noise sources.  Even if both inventions are broadly directed to collecting data to determine sleep parameters from sleep sounds and cycling external noise sources, these separate details imply that the two inventions are not obvious variants.  See MPEP §806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Invention II has separate utility for detecting a user on a bed and cycling off external noise sources to remove an effect of noise sources from the collected data, but Invention III has separate utility for a smart bed with 
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Invention I has separate utility that includes a sensor that can be a microphone to collect audio data as described in the Specification ¶[0013] and ¶[0024], but Invention III is directed to a motion sensor to collect motion data.  Additionally, Invention I includes a noise source controller to cycle a plurality of external noise sources, but Invention III includes a noise source controller to cycle bed adjustment features off periodically.  Invention I, then, is not merely a generic version of Invention III, as a noise source controller operates on different devices for the two inventions, i.e., external noise sources and adjustment features of a bed.  Even if both inventions are broadly directed to collecting data to determine sleep parameters from sleep sounds and cycling external noise sources, these separate details imply that the two inventions are not obvious variants.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where Applicants elect a subcombination and claims thereto are subsequently found 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on quality examination if a plurality of these inventions were examined together due to their separate details and areas of search.  A prior art combination that would be applicable to a first of these inventions would not likely be relevant to a second or third of these inventions due to their separate details, so that any rejection that attempted to address the limitations of all of the inventions would require different combinations of prior art, and an undue complexity of the rejection would ensue.  There are a large variety of search areas that could have relevant prior art as evidenced by their different areas of search, which would create a complexity in search if all of the inventions were examined together.  These complexities in search and application of prior art in a rejection would create a serious burden on quality examination if all of the inventions were examined together.      

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 9, 2021